Exhibit 10.1

 

LOGO [g496355g89g51.jpg]

AMENDMENT THREE TO THE ORDERING DOCUMENT

 

O R A C L E    C O N T R A C T    I N F O R M A T I O N

This document (this “Amendment”) amends the ordering document dated October 31,
2007 (the “ordering document”) as amended, between NetSuite Inc. (“you”) and
Oracle America, Inc. (“Oracle”), which is a successor in interest to Oracle USA,
Inc. and has assumed all rights and obligations of Oracle USA, Inc. under the
ordering document. All references to “Oracle” in the ordering document specified
above, as amended, shall mean Oracle America, Inc. (hereinafter “Oracle”). All
terms used but not otherwise defined in this Amendment shall have the meanings
given to such terms in the ordering document.

WHEREAS, subject to the terms and conditions of this Amendment, the parties
desire to amend the ordering document as follows:

 

  •  

extend the Deployment Period for specified Deployment Programs to end on May 31,
2018 (or such earlier period as set forth in sections C.1.c or C.3 of the
ordering document);

WHEREAS, the parties also desire to amend and update certain other provisions of
the ordering document, as set forth below;

NOW THEREFORE, in consideration of the representations and agreements contained
in this Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to amend the
ordering document as follows:

 

1. CHANGES TO THE ORDERING DOCUMENT

The ordering document shall be amended as follows:

 

a. Amend and restate the license grant set forth in section A of the ordering
document, effective as of the effective date of this Amendment, by deleting the
second, third, fourth, and fifth paragraphs and License Summary table in section
A and replacing them with the following:

“The programs designated below with a single asterisk (“*”) are for use by an
unlimited number of the associated license type(s) as specified below during the
Deployment Period (as defined in section C.1.a below), subject to the fixing
requirements and all other terms and conditions of this ordering document (each
such program being referred to as an “Unlimited Deployment Program” and
collectively as the “Unlimited Deployment Programs”).

The programs designated below with two (2) asterisks (**) are for use on up to
the quantity of the associated license type(s) as specified below during the
Deployment Period (as defined in section C.1.a below), subject to the fixing
requirements and all other terms and conditions of this ordering document (each
such program being referred to as a “Capped Deployment Program” and collectively
as the “Capped Deployment Programs”).

The Unlimited Deployment Programs and the Capped Deployment Programs are
collectively referred to herein as the “Deployment Programs.”

The programs designated below with three (3) asterisks (***) are licensed for
the quantity of the license type indicated in the table below for each such
program, subject to the terms and conditions of this ordering document and the
agreement (such programs being referred to herein collectively as the “Quantity
Based Programs”). The Quantity Based Programs are not part of the Deployment
Programs or the Deployment Right (as such term is defined in section C.1.a
below).

Notwithstanding the terms of Amendment Three to this ordering document, the
programs designated with two (2) asterisks (**) remain licensed for the
Deployment Period set forth in the ordering document as amended by Amendment Two
to the Ordering Document (the “Amendment Two Deployment Period”) and such
Amendment Two Deployment Period shall not be extended in Amendment Three to this
ordering document with regard to such programs. All other terms of Amendment
Three to this ordering document shall apply to the programs designated with two
(2) asterisks (**). You shall be required to comply with requirements in section
C.1.b with regard to such programs as of the Certification Date set forth in
C.1.b of this ordering document (as amended in Amendment Two to this ordering
document) (such Certification Date being May 31, 2014).

 

1



--------------------------------------------------------------------------------

All fees on this ordering document are in US Dollars.

 

Product Description / License Type

   Quantity

*Oracle Database Enterprise Edition - Processor Perpetual

   Unlimited

*Coherence Grid Edition – Processor Perpetual

   Unlimited

*Weblogic Suite – Processor Perpetual

   Unlimited

*Partitioning– Processor Perpetual

   Unlimited

**Oracle GoldenGate– Processor Perpetual^

   Up to 100

**Database Vault– Processor Perpetual^

   Up to 22

**Oracle Advanced Compression– Processor Perpetual^

   Up to 22

***Oracle Diagnostics Management Pack– Processor Perpetual^+

   1

***Oracle Tuning Management Pack– Processor Perpetual^+

   1

*** Coherence Real Time Client -Processor Perpetual+

   0

***Real Application Clusters - Processor Perpetual^+

   100

***Data Mining– Processor Perpetual^+

   20

***Oracle GoldenGate– Processor Perpetual

   100

You acknowledge and agree that the programs listed in the table above represent
all the programs that your are licensed for under the ordering document, as
amended by this Amendment.

The parties agree that (i) the following program licenses from the table above
were originally licensed as Unlimited Deployment Programs: Oracle Diagnostics
Management Pack – Processor Perpetual, Coherence Real Time Client – Processor
Perpetual and Oracle Tuning Management Pack – Processor Perpetual; and (ii) the
following program licenses were originally licensed as Capped Deployment
Programs: Real Application Clusters – Processor Perpetual, and Data Mining –
Processor Perpetual. Collectively, these programs, designated above with a plus
sign (+), were originally licensed as part of the Deployment Programs and were
included in your Deployment Right prior to the Effective Date of this Amendment
(the “Certified Programs”). You acknowledge and agree that, as of the Effective
Date of this Amendment, the Certified Programs are no longer included in the
Deployment Programs or the Deployment Right under the ordering document (as
amended by this Amendment), but are hereby licensed as Quantity Based Programs
in the numbers and for the license types specified above. Your use of the
Certified Programs shall be in accordance with the terms of the ordering
document (as amended by this Amendment) and the agreement. The existing
technical support associated with the Certified Programs are included in the
Restated Technical Support Fees listed in section 2 below and must be maintained
as part of the Total Support Stream during the Deployment Period in order for
you to maintain your Deployment Right. There are no additional license fees owed
by you to Oracle for the Certified Programs and you shall not be entitled to any
refund or credit in connection with the Certified Programs. You acknowledge that
Oracle has no delivery obligation for the Certified Programs, and the warranties
with respect to the Certified Programs are not restarted hereunder.”

 

b. Sections B.1 (Commencement Date) and subsections b and c of section B.3
(Fees, Invoicing, and Payment Obligation) of the ordering document shall not
apply to this Amendment.

 

c. Delete section B.5 (Total Support Stream) of the ordering document in its
entirety and replace it with the following:

“Total Support Stream

For purposes of this ordering document, the “Total Support Stream” shall mean:
(i) the technical support for the Converted and Replaced Licenses as defined in
section 5 (Converted and Replaced Licenses) of Amendment Three to this ordering
document; (ii) the net technical support fees specified in section 2 (Fees,
Invoicing and Payment Obligations) of Amendment Three to this ordering document;
(iii) the technical support for all Oracle programs licensed by your merged or
acquired entities, as described in section C.2 below; (iv) the Technical Support
for the Restated Licenses as defined in section 6 (Restated Licenses) of
Amendment Three to this Ordering Document and (v) technical support for any
program licenses purchased under section D.1 (Price Hold) of this ordering
document and section 1.g of Amendment Two to this ordering document.”

 

d. For purposes only of the Deployment Programs listed in section A (as amended
by this Amendment) that are designated with a single asterisk (“*”), Section
C.1.a of the ordering document shall be amended as follows:

 

  •  

In the first sentence of the first paragraph of Section C.1.a (General) of the
ordering document (as amended in Amendment Two to the ordering document), delete
“specified in section A and Amendment Two to this ordering

 

2



--------------------------------------------------------------------------------

 

document, from the effective date of this ordering document until May 31, 2014”
and replace it with “specified in section A and Amendment Three to this ordering
document, from the effective date of this ordering document until May 31, 2018”.

 

  •  

In the first sentence of the second paragraph of Section C.1.a (General) of the
ordering document (as amended in Amendment Two to the ordering document), delete
“On May 31, 2014” and replace with “On May 31, 2018”.

 

  •  

In the third line of the first sentence of the second paragraph of Section C.1.a
(General) of the ordering document (as amended in Amendment Two to the ordering
document), delete “On May 31, 2014” and replace with “On May 31, 2018”.

 

e. Section C.1.a of the ordering document shall be amended as follows:

In the fourth line, delete the phrase “(i) Unlimited Programs on an unlimited
number of Processors” and replace it with “(i) Unlimited Programs on or by an
unlimited number of the associated license type”.

 

f. Section C.1.b (Certification Process) of the ordering document shall be
amended as follows:

 

  •  

In the fourth line of the first paragraph, delete the phrase “Processors on
which the Deployment Programs are installed and running by you as of the date on
which the Deployment Period is terminated” and replace it with “applicable
license type(s) for each Deployment Program (limited to the license type
accompanying each Deployment Program as shown in section A above) installed and
running (or otherwise in production use as measured and allowed by each
respective license type) by you as of the date on which the Deployment Period is
terminated”.

 

  •  

Add the following to the end of the first paragraph: “For determining the number
of Processors (as defined in the License Definitions and Rules section of the
agreement), you must count physical processor cores only.”

 

g. Section C.2.a of the ordering document shall be amended as follows:

In the sixth and seventh line of the first paragraph of Section C.2.a
(Acquisition and Merger) of the ordering document (as amended in Amendment Two
to the ordering document), delete “250” and replace it with “500”.

 

h. In section D.1.a of the ordering document (as amended in Amendment Two)
delete “From the effective date of this ordering document until May 31, 2014,”
and replace with “From the effective date of this ordering document until
May 31, 2018”.

In Exhibit A (Price Hold) of the ordering document (as amended in Amendment
Two), delete the price hold table and replace with the following table:

 

Product Description

   Metric      Quantity      License Fee      First Year Software
Update License &
Support Fee   Oracle Database Enterprise Edition      Processor Perpetual      
  1         16,625.00         3,657.50    Coherence Grid Edition      Processor
Perpetual         1         8,750.00         1,925.00    WebLogic Suite     
Processor Perpetual         1         15,750.00         3,465.00   

 

i. Section B.6 (Customer Definition) of the ordering document, as amended by
Amendment Two to the Ordering Document, continues to apply to the ordering
document except that Exhibit D to the ordering document (Subsidiary Exhibit) is
deleted and replaced by Exhibit C attached to this Amendment.

 

j. Delete Exhibit D, Proprietary Application Hosting Registration Form attached
to the ordering document, in its entirety, and replace it with Exhibit B
attached to this Amendment Three. Renumber Exhibit D to Exhibit E of the
ordering document.

 

2. FEES, INVOICING AND PAYMENT OBLIGATIONS

You agree to pay Oracle the license and services fees set forth in the table
below for the program licenses and the initial period plus 4 renewal years of
technical support services acquired under this Amendment

 

3



--------------------------------------------------------------------------------

     Net Fees  

License fees and sixty months of technical support fees, inclusive

   $ 32,596,177.10   

All fees under this Amendment are non-cancelable and the sums paid
nonrefundable, except as provided in the agreement. All fees on this Amendment
are in US Dollars.

All program licenses and the period of performance for all services acquired
under this Amendment are effective upon shipment of tangible media or upon the
effective date of this Amendment if shipment of tangible media is not required
(such effective date being referred to as the “commencement date”).

License and services fees are invoiced as of the commencement date. Service fees
are invoiced in advance of the service performance; specifically, technical
support fees are invoiced annually in advance.

The technical support fees due under this ordering document shall be reduced by
the amount of unused technical support associated with the Converted and
Replaced Licenses (as defined in section 5 below), and the unused technical
support associated with the Restated Licenses (as defined in section 6 below),
provided the invoices for such technical support have been paid in full. As of
February 28, 2013, the amount of unused technical support for the Converted and
Replaced Licenses is $149,250.82, and the amount of unused technical support for
the Restated Licenses is $32,774.92. These figures represent an estimate of the
technical support fee credit. The actual support fee reduction will be processed
as of the effective date of this ordering document.

In addition to the fees listed in the table above, Oracle will invoice you for
any applicable shipping charges or applicable taxes.

In entering into payment obligations under this Amendment, you agree and
acknowledge that you have not relied on the future availability of any program
or updates. However, (a) if you order technical support for programs licensed
under this Amendment, the preceding sentence does not relieve Oracle of its
obligation to provide such technical support under this Amendment if-and-when
available, in accordance with Oracle’s then current technical support policies,
and (b) the preceding sentence does not change the rights granted to you for any
program licensed under this Amendment, per the terms of this Amendment, the
ordering document, and the agreement. The program licenses provided in this
Amendment are offered separately from any other proposal for consulting services
you may receive or have received from Oracle and do not require you to purchase
Oracle consulting services.

 

3. DELIVERY

You acknowledge that Oracle has no delivery obligation for the programs licensed
under the ordering document. You further acknowledge that Oracle has previously
delivered to your California location, via electronic download, all the software
media and program documentation (in the form generally available) for each
program listed in 1.a above.

Should you require a replacement copy of the software or program documentation,
such replacement copy shall also be delivered electronically. You shall not be
entitled to any replacement copy in the form of tangible media for the software
or the program documentation. You acknowledge and agree that (a) you have not
received any tangible media for the programs listed above as of the effective
date, (b) any rights to receive tangible media granted under the agreement shall
not be applicable to or provided for the programs listed in above or any updates
for these programs and (c) you are solely responsible for ensuring that tangible
media is not ordered by you from Oracle for the programs listed above or any
updates to these programs.

 

4. TECHNICAL SUPPORT

The total annual technical support fees due under the ordering document, as
amended by this Amendment, and specified in the table in section 2 above,
include (a) the existing annual technical support fees for the Converted and
Replaced Licenses (as defined in section 5 below), (b) the existing annual
Technical Support fees for the Restated Licenses (as defined in section 6
below), and (c) incremental technical support fees for the program licenses
specified in section A of the ordering document, as amended by this Amendment .

Software Update License & Support (or any successor technical support offering
to Software Update License & Support, “SULS”) acquired under section 2 of this
Amendment for the programs licensed under section A of the ordering document, as
amended by this Amendment, may be renewed annually, and if you renew such
technical support, then for the first year (i.e., the year 2013) and the first,
second, third, and fourth renewal years (i.e., the renewal years commencing in
February 2014, February 2015, February 2016, and February 2017), the fee for
SULS will be in accordance with the table below.

 

4



--------------------------------------------------------------------------------

Technical Support Renewal Year

  

Technical Support Dates

   Technical Support Fees  

First Year Support

   February 28, 2013 – February 27, 2014      2,372,835.42   

First Renewal Year

   February 28, 2014 – February 27, 2015      4,280,835.42   

Second Renewal Year

   February 28, 2015 – February 27, 2016      4,280,835.42   

Third Renewal Year

   February 28, 2016 – February 27, 2017      4,280,835.42   

Fourth Renewal Year

   February 28, 2017 – February 27, 2018      4,280,835.42   

The technical support amounts set forth in the preceding table are granted,
provided that, (1) with respect to each technical support renewal year that
occurs during the Deployment Period, you renew the Total Support Stream (as
amended by this Amendment), and (2) with respect to each technical support
renewal year that occurs after the end of the Deployment Period, you renew the
total technical support due under the ordering document (as amended by this
Amendment) for the same number of licenses for the same programs as the previous
year. The parties agree that the technical support amounts set forth in this
section replace the technical support caps set forth in section 4 of Amendment
Two to the ordering document, which shall be deemed deleted and of no further
force or effect.

Nothing in this Amendment shall be deemed to relieve you of your obligation to
maintain all of the components of the Total Support Stream (as amended by this
Amendment) in order to receive your Deployment Right and technical support for
the program licenses acquired under the ordering document (as amended by this
Amendment). Notwithstanding anything to the contrary in this section, you
acknowledge that the Total Support Stream and the technical support fees owed by
you for the program licenses acquired under the ordering document (as amended by
this Amendment) may also increase as a result of any mergers or acquisitions of
Acquired Entities in accordance with section C.2 of the ordering document,
and/or the purchase of program licenses under section D.1 of the ordering
document (as amended in section 1.e above), and/or inclusion of any Omitted
Licenses (as defined in section 5 of Amendment Two to the ordering document),
and/or inclusion of any Additional Omitted Licenses (as defined in section 5
below).

 

5. CONVERTED AND REPLACED LICENSES

a. General. The parties agree that the terms of this section shall be deemed to
replace the terms of section 5 of Amendment Two to the ordering document.

In connection with the rights granted under this Amendment, all licenses of any
versions or releases of the Deployment Programs (including, the Additional
Unlimited Deployment Programs) that were acquired by you, the Existing Majority
Entities and the Qualifying Entities prior to the effective date of this
Amendment (including, without limitation, all of the programs licensed under
section A of the ordering document prior to the effective date of this
Amendment) shall be converted and replaced as of the effective date of this
Amendment (the “Converted and Replaced Licenses”). The Converted and Replaced
Licenses shall also include all of the program licenses originally listed on the
Converted and Replaced Licenses Exhibit attached to the ordering document. The
Converted and Replaced Licenses are specified on the Converted and Replaced
Licenses Exhibit (Exhibit A) attached to this Amendment which the parties agree
replaces the Converted and Replaced Licenses Exhibit attached to the ordering
document. All references to Converted and Replaced Licenses in the ordering
document shall be deemed to refer to the Converted and Replaced Licenses as
defined in this paragraph. You will no longer have any right to use the
Converted and Replaced Licenses, nor will you be permitted to reinstate the
Converted and Replaced Licenses. You shall not be entitled to a credit or refund
of license fees for the Converted and Replaced Licenses.

b. Additional Omitted Licenses. The parties agree that they have worked in good
faith to list on the Converted and Replaced Licenses Exhibit attached to this
Amendment all licenses of any versions or releases of the Deployment Programs
(including, the Additional Unlimited Deployment Programs) that were acquired by
you prior to the effective date of this Amendment including, without limitation,
all of the program licenses acquired under section A of the ordering document
prior to the effective date of this Amendment and all of the program licenses
originally listed on the Converted and Replaced Licenses Exhibit attached to the
ordering document. However, the parties acknowledge that some of such licenses
may have been inadvertently omitted (“Additional Omitted Licenses”) from the
Converted and Replaced Licenses Exhibit and that technical support fees
associated with the Additional Omitted Licenses were therefore excluded from the
Total Support Stream. If at any time following the effective date of this
Amendment either you or Oracle discovers any Additional Omitted Licenses, then
the parties agree that: (i) you will continue to pay all technical support fees
due in connection with the Additional Omitted Licenses during the Unlimited
Deployment Period, and (ii) the parties will amend the ordering document to add
the Additional Omitted Licenses to the Converted and Replaced Licenses Exhibit
and to include the technical support fees associated with the Additional Omitted
Licenses in the Total Support Stream. You shall not be entitled to a refund or
credit of any license and/or technical support fees as the result of any
adjustment specified herein.

c. Licenses Owned by Subsidiaries. You acknowledge that some of the Oracle
program licenses specified on the Converted and Replaced Licenses Exhibit
attached to this Amendment were owned by the Existing Majority Entities or the
Qualifying Entities and not by you. For your convenience, Oracle is permitting
you to convert and replace such licenses under the terms of this

 

5



--------------------------------------------------------------------------------

Amendment without requiring a formal assignment of such licenses to you. You
therefore (i) agree to notify all such entities that their program licenses will
be converted and replaced in connection with the rights granted under this
Amendment, and (ii) indemnify and hold Oracle harmless from any claims by any
such entities that their program licenses were improperly converted and replaced
under the terms of this Amendment.

 

6. RESTATED LICENSES

For the purposes of this Amendment, the programs listed in the table and
designated with a single caret (^) in section 1.a above represent the Program
licenses previously acquired by you under the ordering document (“Restated
Licenses”). The technical support associated with the Restated Licenses is
included in the Net Fee listed in section 2 of this Amendment and must be
maintained as part of the Total Support Stream, as amended by Amendment Two to
the ordering document and this Amendment, during the Deployment Period, in order
for you to maintain your Deployment Right.

There are no license fees owed by you to Oracle for the Restated Licenses. The
Restated Licenses will be listed under a new CSI number along with the other
programs licensed under this Amendment. You acknowledge that Oracle has no
delivery obligation for the Restated Licenses, and the warranties with respect
to the Restated Licenses are not restarted hereunder.

 

7. ORDER OF PRECEDENCE

The parties agree that the terms of this Amendment will prevail in the event of
any inconsistencies with any terms of the ordering document.

Other than the addition of the changes above, the terms and conditions of the
ordering document remain unchanged and in full force and effect.

 

8. TERRITORY

The program licenses and services described in section A of the ordering
document are for use worldwide, subject to U.S. export laws.

To enable Oracle to provide support services and accurately report revenue for
tax purposes, it is estimated that the program licenses initially acquired
hereunder shall be installed and/or accessed in each applicable country as
listed below. Your use of the programs is not limited to these estimates.

Programs – Country

All program licenses listed in section A – 100% usage in U.S.

The parties agree that the terms of this Amendment will prevail in the event of
any inconsistencies with any terms of the ordering document.

 

ORACLE AMERICA, INC.     NETSUITE INC. Signature:  

/s/ Catherine Chou by Kelly Irmer

    Signature:  

/s/ Ron S. Gill

Name:  

Catherine Chou by Kelly Irmer

    Name:  

Ron Gill

Title:  

Vice President Americas Deal Management

    Title:  

CFO

Signature Date:  

February 28, 2013 @ 7:21 pm PT

    Signature Date:  

2/28/13

Effective Date: February 28, 2013

 

6



--------------------------------------------------------------------------------

EXHIBIT A

CONVERTED AND REPLACED LICENSES

 

Existing License

   Existing Metric    Existing Quantity    CSI #

Coherence Real Time Client

   Nonstandard User    1    16880861

Coherence Grid Edition

   Processor    1    16880861

Oracle Database Enterprise Edition

   Processor    1    16880861

WebLogic Suite

   Processor    1    16880861

 

7



--------------------------------------------------------------------------------

EXHIBIT B

PROPRIETARY APPLICATION HOSTING REGISTRATION FORM

 

Limited Use Proprietary Programs:

Oracle Database Enterprise Edition

Coherence Grid Edition

Weblogic Suite

Partitioning

Oracle GoldenGate

Database Vault

Oracle Advanced Compression

Oracle Diagnostics Management Pack

Oracle Tuning Management Pack

Coherence Real Time Client

Real Application Clusters

Data Mining

 

Name of commercially available application/service offering:

  Netsuite Application Suite Application/service description (please provide as
much detail as possible):   Web Based Business Applications Functions and
objectives of the application/service offering (please provide as much detail as
possible):   Online business applications including Enterprise Resource Planning
(ERP), Customer Relationship Management (CRM), Ecommerce, Human resources,
Portals, Business Intelligence, and supply chain management Application
architecture (please provide a detailed description as to how the application
will interact with the Oracle database, i.e. web based, multiplexing,
client/server, etc.):   Web based application is developed in Java and uses the
Oracle Java container and the Oracle Enterprise Edition of the database on the
back end. Physical location of the hardware and software being hosted:  
Sunnyvale, California Target markets and users:   Small to medium sized
companies and divisions of larger enterprises Expected number of end user
companies:   Estimated at 1000+ companies

 

8



--------------------------------------------------------------------------------

EXHIBIT C

SUBSIDIARY EXHIBIT

NetSuite Australia PTY LTD.

NetSuite Canada Inc.

NetSuite Hong Kong Limited

NetSuite K.K.

NetSuite (Philippines) Inc.

NetSuite Software (Asia Pacific) Pte. Ltd.

NetSuite UK Limited

NetSuite Czech Republic s.r.o.

Raferil S. A.

SavinWest S. A.

 

9



--------------------------------------------------------------------------------

LOGO [g496355g33e79.jpg]

ORACLE® Payment Schedule No. 55368 Customer: NetSuite Inc. Address: 2955 Campus
Dr., Suite 350 San Mateo, CA 94403 Contact Mike Forman, Global Controller Phone:
650-627-1120 Email Notice: mforman@netsuite.com Order: Amendment Three to OOOD
4470432 Dated: 28 Feb 13 Agreement: U.S. Term O L S A V 040407 Dated: 27 May 07
PPA No.: 4256 Dated: 28-APR-05

Executed by Customer (authorized signature): By: /s/ Ron S. Gill Name: Ron S.
Gill Title: CFO Executed by Oracle Credit Corporation: By: /s/ Jill Nelson Name:
Jill Nelson Title: Vice President, OFD Global Operations Payment Schedule
Effective Date: 28 Feb. 13 System: Software: $13,100,000.00 Support:
19,496,177.10 5 years Education: Consulting: Other:

System Price: $32,596,177.10 Payment Schedule: Payment Amount: Due Date: 4 @
$950,000 Net 60, 1-Jun-13, 1-Sep-13, 1-Dec-13

16 @ $1,850,000 1-Mar-14, 1-Jun-14, 1-Sep-14, 1-Dec-14 1-Mar-15, 1-Jun-15,
1-Sep-15, 1-Dec-15 1-Mar-16, 1-Jun-16, 1-Sep-16, 1-Dec-16 1-Mar-17, 1-Jun-17,
1-Sep-17, 1-Dec-17

Transaction Specific Terms: For this Contract, the rate used in PPA Section 3,
Paragraph 2, Subsection (i) shall be the lesser of the rate in the Contract or
2%. Future increases in support fees, if any, are not included in the System
Price or Payment Amounts. Such increases shall be due separately to the
applicable Supplier from Customer.

Optional: (if this box is checked):

The Customer has ordered the System from an alliance member/agent of Oracle
Corporation or one of its affiliates, whose name and address are specified
below. Customer shall provide OCC with a copy of such Order. The System shall be
directly licensed or provided by the Supplier specified in the applicable Order
and Agreement, each of which shall be considered a separate contract. Customer
has entered into the Order and Agreement based upon its own judgment, and
expressly disclaims any reliance upon statements made by OCC about the System,
if any. Customer’s rights with respect to the System are as set forth in the
applicable Order and Agreement and Customer shall have no right to make any
claims under such Order and Agreement against OCC or its Assignee. Neither
Supplier nor any alliance member/agent is authorized to waive or alter any term
or condition of this Contract. If within ten days of the Payment Schedule
Effective Date, OCC is provided with Customer invoices for the System specifying
applicable Taxes, then OCC may add the applicable Taxes in accordance with this
Contract.

Alliance Member/Agent: Address: Contact: Phone:

This Payment Schedule is entered into by Customer and Oracle Credit Corporation
(“OCC”) for the acquisition of the System from Oracle Corporation, an affiliate
of Oracle Corporation, an alliance member/agent of Oracle Corporation or any
other party providing any portion of the System (“Supplier”). This Payment
Schedule incorporates by reference the terms and conditions of the
above-referenced Payment Plan Agreement (“PPA”) to create a separate Contract
(“Contract”).

A. PAYMENTS: This Contract shall replace Customer’s payment obligation under the
Order and Agreement to Supplier, to the extent of the System Price listed above,
upon Customer’s delivery of a fully executed Order, Agreement, PPA, Payment
Schedule, and any other documentation required by OCC, and execution of the
Contract by OCC. Customer agrees that OCC may add the applicable Taxes due on
the System Price to each Payment Amount based on the applicable tax rate
invoiced by Supplier at shipment. OCC may adjust subsequent Payment Amounts to
reflect any change or correction in Taxes due. If the System Price includes
support fees for a support period that begins after the first support period,
such future support fees and the then relevant Taxes will be paid to Supplier as
invoiced in the applicable support period from the Payment Amounts received in
that period. The balance of each Payment Amount, unless otherwise stated,
includes a proportional amount of the remaining components of the System Price
excluding such future support fees, if any.

B. SYSTEM: Software shall be accepted, and the services shall be deemed ordered
pursuant to the terms of the Agreement. Customer agrees that any software
acquired from Supplier to replace any part of the System shall be subject to the
terms of the Contract. Any claims related to the performance of any component of
the System shall be made pursuant to the Order and Agreement. Neither OCC nor
Assignee shall be responsible to Customer for any claim or liability pertaining
to any performance, actions, warranties or statements of Supplier.

C. ADMINISTRATIVE: Customer agrees that OCC or its Assignee may treat executed
faxes or photocopies delivered to OCC as original documents; however, Customer
agrees to deliver original signed documents if requested. Customer agrees that
OCC may insert the appropriate administrative information to complete this form.
OCC will provide a copy of the final Contract upon request.

* U.S. Term - O L S A V 040407 - Netsuite Inc. - 11365829



--------------------------------------------------------------------------------

LOGO [g496355g03p83.jpg]

Amendment No. 1 to Payment Schedule No. 55368 dated 28 Feb. 13 (“PS”) to the
Payment Plan Agreement No. 4256 dated 28-APR-05 (“PPA,” and together with the
PS, the “Contract”) between NetSuite Inc. (“Customer”) and Oracle Credit
Corporation (“OCC”)

This Amendment hereby amends the above-referenced Contract in the following
respects:

In the PS:

1. Section A, after the last sentence

Add: “If Customer elects not to order second, third, fourth or fifth year
Support in accordance with the Order, Customer shall provide Oracle and OCC (or
its Assignee) with written notice 60 days prior to the start of each Support
Year. Upon receipt of such notice, OCC or Assignee shall decrease the remaining
Payment Amounts by the Support fee attributable to each Support Year.”

All other provisions of the Contract remain unchanged and in full force and
effect.

The Effective Date of this Amendment No. 1 is 28 Feb. 13

CUSTOMER (authorized signature): ORACLE CREDIT CORPORATION NetSuite Inc.

By: /s/ Ron S. Gill By: /s/ Jill Nelson Name: Ron S. Gill Name: Jill Nelson
Title: CFO Title: Vice President, OFD Global Operations



--------------------------------------------------------------------------------

LOGO [g496355g29z07.jpg]

Amendment No. 2 to Payment Schedule No. 37456 dated 29-May-2010 (“PS”) to the
Payment Plan Agreement No. 4256 dated 28-Apr-2005 (“PPA”) between Netsuite, Inc.
(“Customer”) and Oracle Credit Corporation (“Oracle”) as assigned to Banc of
America Leasing & Capital, LLC (“Assignee”)

This Amendment hereby amends the PS No. 37456 to the above PPA (hereinafter, the
“Contract”), in the following respects:

1. Customer has entered into the Ordering Document (“New Order”) stated below.
Through this Ordering Document the licenses to Software and rights to Support
under the Contract have been converted and replaced with licenses to Software
and rights to Support under the New Order. Customer agrees that the System and
Order subject to this Contract shall be amended to also include: The Program
Licenses (“Software”) and services (“Support”) ordered under:

Agreement: U.S. Term--OLSAV 040407 Netsuite Inc. -- 11365829 dated 27 May 07

Order: Amendment Three to the ordering Document 4470437 dated 28 Feb. 13

2. Customer agrees that the payment obligations under this Contract remain due
and payable and Customer agrees to pay the Payment Amounts due as shown below.
Customer and Oracle each agree that the System, as amended by this Amendment,
continues to be subject to the Contract.

3. As a result the changes described above, Customer’s fees for Support services
are reduced by the amount of $593,208.86 for year 3 and $2,372,835.44 for year
4. Therefore, the System and System Price are amended as follows:

From: To:

Support: $ 8,346,257.62 (4 years) Support: $ 5,380,213.30 (2.75 years) System
Price: $ 13,546,257.62 System Price: $ 10,580,213.32

4. In addition, the remaining Payment Amounts shall be revised as follows:

From: To:

Payment Amount Due Date Payment Amount Due Date $ 1,001,200.00 01-Mar-13,
01-Jun-13 01-Sep-13, $ 407,991.14 01-Mar-13, 01-Jun-13 01-Sep-13, 01-Dec-13,
01-Mar-14 01-Dec-13, 01-Mar-14

The payments indicated above do not include Taxes.

All other provisions of the Contract remain unchanged and in full force and
effect. Capitalized terms not defined herein shall have the same meaning set
forth in the Contract.

Oracle has obtained Assignee’s consent to the above changes to the Contract and
Payment Amounts.

The Effective Date of this Amendment No. 2 is 28 Feb. 2013.

CUSTOMER: ORACLE:

Netsuite, Inc. Oracle Credit Corporation

By: /s/ Ron S. Gill By: /s/ Jill Nelson

Name: Ron S. Gill Name: Jill Nelson

Title: CFO Title: Vice President, OFD Global Operations

Date: 2/28/13 Date: _________________________